Rejoinder
Claims 1, 3-6, 12 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 9 and 10 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent is US 2003/0118372 to Kitano et al. (hereinafter “Kitano”).
Kitano discloses a conductive roller comprising a shaft, an elastic layer around the outer periphery of the shaft, and a resin layer around the outer periphery of the 
Kitano fails to disclose the claimed resin layer containing a first atom group having a plurality of sulfur atoms, a plurality of second atom groups having a carbon chain that has a plurality of carbon atoms arranged in a line and has an end bonded to any one of the plurality of sulfur atoms, and a plurality of third atom groups each of which has a urethane bond and is bonded to any one of the plurality of second atom groups; 
wherein the second atom groups contain a (meth)acrylic bond represented by the following formula:

    PNG
    media_image1.png
    149
    284
    media_image1.png
    Greyscale


There is no guidance or incentive to form a conductive roller comprising the resin layer as presently claimed.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a roll with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Hai Vo/
Primary Examiner
Art Unit 1788